Citation Nr: 0606633	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back injury with thoracic scoliosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to March 
1979.  He also served for many years with the Naval Reserve.

The issue of whether new and material evidence to reopen his 
claim for service connection for a low back injury was last 
before the Waco, Texas, Department of Veterans' Affairs (VA), 
Regional Office (RO) in August 1999.  The veteran was 
notified of the denial on August 20, 1999; he did not file a 
timely notice of disagreement with that decision.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Waco, 
Texas RO, which denied entitlement to the benefit sought.  
The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing at the RO in January 2006.  


FINDINGS OF FACT

1.  The RO found that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for a low back disorder with thoracic scoliosis in 
August 1999; that decision was not appealed, and is final.  

2.  Additional evidence submitted since that time is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for a low back disability in August 1999 is not 
both new and material; therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103(a), 5103A, 5107, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156(a), 3.159, 3.303(b), 3.307, 3.309, 20.302 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  In the instant case, the veteran filed his request 
to reopen his previously denied claim on June 27, 2002.  He 
was sent a VCAA notification letter in August 2002, prior to 
the January 2003 rating that denied his claim.  Clearly, 
there is no problem with the timing of the VCAA notification 
in this case under Pelegrini.  

In addition, the letter informed the veteran of the evidence 
that was needed to substantiate his claim.  It also informed 
him what evidence and information the veteran should provide 
and what information and evidence VA would obtain in his 
behalf.  In addition, he was sent a Statement of the case 
(SOC) in February 2004, which included the provisions of 
38 C.F.R. § 3.159, the regulation that implemented the VCAA; 
thus, he was also informed that he could submit any evidence 
that was relevant to his claim. 

The Board notes that, for those claims filed after August 29, 
2001, VA is obligated to assist a veteran attempting to 
reopen his claim in obtaining records not in the custody of a 
Federal department or agency, records in the custody of a 
Federal department or agency, and, in claims for 
compensation, service medical records, service records, VA 
medical records (or those records at non-VA facilities for 
examinations or treatment authorized by VA), or any other 
records held by Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(1) to (c)(3) (2005).  However, VA is only 
obligated to obtain a VA examination in those cases where the 
claim has been reopened following the submission of new and 
material evidence.  See 38 C.F.R. § 3.159(c)(4)(iii) (2005).  

Since the veteran has been properly notified of the 
notification and assistance duties of the VCAA and its 
implementing regulation, 38 C.F.R. § 3.159, the Board may 
proceed to the merits of the case.  

II.  Applicable laws and regulations

Because the veteran filed his claim to reopen after August 
29, 2001, the amended version of 38 C.F.R. § 3.156(a) (2005) 
applies to his case.  According to this regulation, a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  Service 
connection may also be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty for training (ADT) or injury incurred or 
aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

Where a veteran has served on active duty for 90 days or more 
during a period of war, or during peacetime service after 
January 1, 1947, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

The evidence that was of record at the time of the RO's 
denial in August 1999 included the medical records from his 
active period of service.  His pre-induction examination 
conducted in March 1969 contained no complaints about the 
back, and the objective examination was normal.  On August 
31, 1973, he complained of back pain of three weeks duration.  
He was tender over the dorsal processes.  On September 8, 
1973, he still had pain centered around the T4-6 level, as 
well as a pain band around the thorax.  He was tender over 
the T4-5 area.  A September 10, 1973, X-ray showed that his 
vertebral bodies were intact and his disc spaces were 
unremarkable.  He did have mild mid-thoracic scoliosis 
centered at T6, which was concave to the left.  The 
impression was negative except for thoracic scoliosis.

The veteran's re-enlistment examination in March 1975 was 
within normal limits.  On October 6, 1975, he complained of 
pain in the middle back.  He also noted that he had injured 
the low back approximately three years before, in 1972, and 
that it had been painful ever since.  The examination showed 
no apparent deformity, although there was some muscle spasm 
on bending over.  In March 1977, he complained of constant 
pain over the lower thoracic area, which was made worse by 
the office work that he had to engage in.  There was no 
radiation of the pain.  Hyperextension and hyperflexion 
caused pain over T8/9.  All other maneuvers were without 
pain; straight leg raises were negative; and no muscle spasms 
were present.  An X-ray was normal.  The assessment was 
postural muscle pain.  The March 1979 separation examination 
was within normal limits.

The veteran was afforded a VA examination in April 1980.  He 
stated that he had hurt his back when he had slipped and 
fallen in service in 1972.  He currently would have pain with 
prolonged sitting.  The examination revealed full range of 
motion and normal heel/toe walking.  There was no pain on 
straight leg raising, and no muscle spasm or tenderness was 
found.  An X-ray was normal.  The diagnosis was back injury, 
no residuals.  A rating action was issued in May 1980 which 
denied service connection, finding that he had no residuals 
of a back injury and that his then-noted thoracic scoliosis 
was a congenital abnormality for which service connection 
could not be awarded.

The veteran also served for many years in the Naval Reserve.  
Annual examinations conducted in May 1982, November 1986, 
October 1987, and December 1988 were all within normal 
limits.  On July 3, 1989, he reported with a two-day history 
of back pain.  He stated that he had been mopping under a 
rack and developed a sharp pain in the thoracic area when he 
tried to lift the rack.  He gave a 17-year history of back 
pain, ever since an injury in 1972.  He noted that he had 
seen a chiropractor in 1982 or 1983, who had resolved most of 
his problem.  The objective examination noted positive range 
of motion, with slight tenderness upon palpation of the lower 
thoracic spine.  The assessment was sprain of the thoracic 
spine.  On September 1, 1989, he complained of numbness over 
the posterior thigh.  He was tender over the thoracic 
processes, and over L5, bilaterally.  There was decreased 
pinprick on the dorsum of the right foot and decreased rub of 
the right lower extremity.  An X-ray showed no evidence of 
either degenerative joint disease (DJD) or degenerative disc 
disease (DDD).  The diagnosis was mechanical low back pain.

During his November 1992 annual Reserve examination, he 
reported recurrent low back pain, although the examination 
was within normal limits.  On May 28, 1993, he noted that he 
had started a two-week period of active duty for training on 
May 17.  He had been engaged in heavy labor and had developed 
middle and low back pain.  The diagnosis was recurrent low 
back pain, rule out facet arthritis.

The evidence submitted since the August 1999 rating action 
included private treatment records developed between 1995 and 
1996.  He reported that he had slipped and fallen at the 
grocery store, striking his back; he had been running after 
his son, who had run outside.  The records included his 
history of a previous accident in 1972.  A December 1999 MRI 
showed that there was minimal and decreased signal intensity 
at L3-4 and L4-5 without evidence of disc bulge, disc 
herniation, or annular tear.  He was noted to have a spinal 
canal that was congenitally small due to short pedicles.  
There was no evidence of DJD and the neural foraminas were 
well maintained.

The veteran then testified at a videoconference hearing 
before the undersigned in January 2006.  He stated that his 
current back complaints were directly related to injuries he 
suffered while on active duty.  He said that in 1972 he 
slipped down a ladder on a destroyer, striking his back on 
the metal deck.  However, he denied having sought any 
treatment at that time.  He stated that he suffered another 
injury in 1973.  He had been doing a lot of heavy lifting and 
had originally reported to sick call with a feeling of 
tightness over the chest.  Several painful areas were noted 
over the spine at that time.  He stated that over the years 
his back had gotten more painful.  Whenever he would go onto 
active duty for training, he would engage in heavy labor 
which would cause the pain to flare up.  He also testified 
that he had injured his low back at work in 1999.  

After a careful review of the evidence of record, the Board 
finds that the additional evidence which the veteran has 
submitted is not "new and material."  Accordingly, his 
claim may not be not reopened, and the finality of the RO's 
1999 decision remains in effect.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  See 38 C.F.R. § 3.156(a) 
(2005).  The evidence submitted by the veteran, to include 
his hearing testimony, is new, in that it was not previously 
before agency decisionmakers.

However, the recent submissions, both documentary and oral, 
are not "material," in that they do not present competent 
evidence which relates to an unestablished fact necessary to 
substantiate the veteran's claim, that is, that he has a 
current back disorder related to an injury suffered in 
service.

In this regard, the veteran's hearing testimony, although 
obviously sincere, is cumulative in nature, in that it 
reiterates his contentions that he suffered injuries to the 
back during active duty in 1972 and 1973 which resulted in a 
current back disability.  These assertions had already been 
made at the time of the August 1999 RO decision, and appear 
to have been rebutted by examination, including X-rays, at 
that time which led to diagnostic findings of no abnormality 
of the back other than a thoracic scoliosis.  In addition, 
after a negative re-enlistment examination in 1975, his 
complaints of pain later in 1975, and in 1977, resulted in 
negative X-ray results and a clinical assessment of postural 
muscle pain in the back.  Within his first post-service year, 
VA examination in April 1980 noted the veteran's history of 
back injury, with no current residuals, including normal X-
rays.

The medical evidence that the veteran has submitted, while 
showing treatment for injuries experienced in 1995 (while at 
the grocery store) and in 1999 (while at work), does not 
provide any suggestion that any current back disability 
(whatever its nature) is related to any injury sustained 
while the veteran was on active duty.  The veteran has not 
submitted, nor has he indicated the existence of, any 
competent evidence that would establish such a relationship.  
While he did complain of acute exacerbations of back pain 
while on active duty for training, he has presented no 
evidence and has not alluded to the existence of any evidence 
that would suggest that any back disability was incurred 
during Reserve service, or was permanently worsened beyond 
its natural progression.  See 38 C.F.R. § 3.306 (2005), see 
also Hunt v. Derwinski, 1 Vet. App. 292 (1991) (which held 
that episodic flare-ups do not constitute aggravation of an 
underlying condition).

With all due respect for the assertions of the veteran and 
his representative, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of its cause, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  The veteran has not submitted or identified 
any opinion by a physician, or other competent medical 
professional, which would reasonably substantiate his claim 
of service connection for a back disorder or would counter 
the previous denial, to include on the basis that scoliosis 
is a congenital anomaly which is not service connected.

In view of the foregoing, it cannot be found that the veteran 
has presented new and material evidence to reopen his claim 
for service connection for a low back disorder with thoracic 
scoliosis.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a low back 
disorder with thoracic scoliosis, the benefit sought on 
appeal is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


